UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6953



WILLIAM T. MCGHEE,

                                             Plaintiff - Appellant,

          versus


ROBERT HURLEY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-01-186-5-H)


Submitted:   September 6, 2001         Decided:   September 14, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William T. McGhee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William T. McGhee, a North Carolina inmate, appeals the dis-

trict court’s order denying relief on his 42 U.S.C.A. § 1983 (West

Supp. 2001) complaint under 28 U.S.C.A. § 1915A (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find that this appeal is frivolous.   Accordingly, we dismiss the

appeal on the reasoning of the district court.   McGhee v. Hurley,

No. CA-01-186-5-H (E.D.N.C. Apr. 20, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2